Yahya v Kahan (2016 NY Slip Op 00665)





Yahya v Kahan


2016 NY Slip Op 00665


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2015-03925
 (Index No. 20674/12)

[*1]Ali Yahya, etc., et al., appellants, 
vMadhury Yasmeen Kahan, et al., respondents.


Lipsig, Shapey, Manus & Moverman, P.C. (Pollack, Pollack, Isaac & De Cicco, LLP, New York, NY [Brian J. Isaac and Michael H. Zhu], of counsel), for appellants.
Kelly, Rode & Kelly, LLP, Mineola, NY (John W. Hoefling of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Schmidt, J.), entered March 10, 2015, which granted the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The defendants demonstrated their prima facie entitlement to judgment as a matter of law by providing evidence establishing that the infant plaintiff entered a roadway from between two parked cars and immediately came into contact with the left side of the defendants' moving vehicle, just above the front tire, and thus, the defendant-driver was unable to avoid contact with the infant plaintiff (see Rodriguez v Catalano, 96 AD3d 821, 822; Wolbe v Fishman, 29 AD3d 785, 786; Sae Hyun Kim v Marisis, 286 AD2d 761; Blazer v Tri-County Ambulette Serv., 285 AD2d 575, 576; Carrasco v Monteforte, 266 AD2d 330, 331). In opposition, the plaintiffs failed to raise a triable issue of fact as to whether the defendant-driver operated the vehicle in a negligent manner. Accordingly, the Supreme Court properly granted the defendants' motion for summary judgment dismissing the complaint.
MASTRO, J.P., AUSTIN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court